Citation Nr: 0316671	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  99-23 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating excess of 30 percent for right 
carpal tunnel syndrome.

2.  Entitlement to a rating excess of 20 percent for left 
carpal tunnel syndrome.

3.  Entitlement to a rating excess of 10 percent for 
tinnitus.

4.  Entitlement to a rating excess of 10 percent for 
bilateral athletes foot.

5.  Entitlement to a rating excess of 20 percent for 
degenerative joint disease with chronic bursitis of the left 
shoulder.

6.  Entitlement to a rating excess of 10 percent for 
degenerative joint disease with chronic bursitis of the right 
shoulder.

7.  Entitlement to a rating in excess of 10 percent for 
tendonitis of the shoulder prior to August 16, 2000.

8.  Entitlement to a compensable rating hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
September 1985.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1999 rating decision of the Department of 
Veterans Affairs Regional Office in Little No. Rock, Arkansas 
that denied increased ratings for the service-connected 
bilateral carpal tunnel syndrome, athlete's foot, tinnitus, 
and hearing loss.  The RO also denied an increased rating for 
tendonitis of the shoulders, rated 10 percent disabling at 
that time.  In August 2001 the RO granted separate 10 percent 
ratings for degenerative joint disease with chronic bursitis 
of each shoulder, effective from August 16, 2000, and an 
increased rating of 20 percent for degenerative joint disease 
with chronic bursitis of the left shoulder effective from 
July 2, 2001.  The appeal for increased ratings for the 
veteran's service-connected shoulder disabilities is 
continued.  In the August 2001 RO rating decision the veteran 
was also found to be entitled to a total compensation rating 
based on individual unemployability and eligible for Chapter 
35 Survivors and Dependents' Educational Assistance.


REMAND

In March 2003 the Board notified the veteran of the new 
criteria for rating service-connected skin disorders 
(38 C.F.R. § 4.118) and the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(currently codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West Supp. 2002)), which was signed into law by 
the President on November 9, 2000.  This action was 
undertaken pursuant to 38 C.F.R. § 19.9 (2002).  The United 
States Court of Appeals for the Federal Circuit has however 
recently invalidated the regulations which empowered the 
Board to issue written notification of the VCAA to veterans 
or to consider additional evidence without prior RO review in 
the absence of a waiver of such review by the appellant or 
his representation.  Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003).  

Accordingly, the claim is remanded to the RO for compliance 
with February 2003 Court Order:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).   In particular, the RO should 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should readjudicate the 
veteran's claim for an increased rating 
for bilateral athlete's foot under the 
new rating criteria of 38 C.F.R. § 4.118, 
and apply the rating criteria most 
favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

3.  If the benefit sought is not granted 
the veteran and his representative should 
be furnished a supplemental statement of 
the case, which includes the revised 
rating criteria, and an opportunity to 
respond. 

Thereafter the case should be returned to the Board for 
further action.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


